BROWN, J.
At the March term, 1913, of the circuit court of Elmore county, the appellant was indicted for an assault with intent to murder, and at the March term, 1914, he was tried and convicted of an assault with a weapon, and ‘a fine of $250 was assessed against him by the jury.
Immediately following the recital of the verdict of the jury in the judgment entry is the judgment of sentence pronounced by the court, showing that, upon the *306failure of the defendant to pay or to secure the fine and costs, he was sentenced to hard labor for the county for a term of 90 days for the payment of the fine and 140 days for the costs of the prosecution; and the court, as an additional punishment for the offense, imposed an additional sentence of 3 months’ hard labor for the county. This judgment was sufficient, as has been repeatedly ruled by the Supreme Court and this court. —Roberson v. State, 123 Ala. 57, 26 South. 645; Ex parte Roberson, 123 Ala. 103, 26 South. 645, 82 Am. St. Rep. 107; Smith v. State, 4 Ala. App. 212, 58 South. 117; Sanfield v. State, 3 Ala. App. 58, 57 South. 402.
The indictment, judgment, and sentence of the court being in all things regular, and there being no bill of exceptions, there is nothing else to be reviewed. There being no' error in the record, the judgment of the circuit court is affirmed.
Affirmed.